Opinion issued August 2, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-22-00433-CV
                            ———————————
    IN RE ROWAN SERVICES, LLC AND ROWAN COMPANIES, INC.,
                           Relators


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators, Rowan Services, LLC and Rowan Companies, Inc., filed a petition

for writ of mandamus challenging the trial court’s May 18, 2022 order granting the

motion to compel discovery responses of real party in interest, Stephen Fortune.1




1
      The underlying case is Stephen Fortune v. Rowan Services, LLC and Rowan
      Companies, Inc., No. 2020-00964, in the 127th District Court of Harris County,
      Texas, the Honorable R.K. Sandill presiding.
      On July 19, 2022, relators notified the Court that “settlement ha[d] been

reached, agreed and bound” in the underlying litigation.             Relators further

“request[ed] the [p]etition for [w]rit of [m]andamus filed on behalf of [relators] be

removed from” the Court’s docket. We construe relators’ notice as a motion to

dismiss their petition for writ of mandamus. Relators’ motion does not include a

certificate of conference, but more than ten days have passed since relators’ motion

was filed, and real party in interest has not opposed the relief requested in relators’

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

      Accordingly, we grant relators’ motion and dismiss the petition. We dismiss

all pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.




                                           2